Title: To James Madison from William Kirkpatrick, 14 November 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


14 November 1802, Málaga. “I had the Honor of addressing you by this Conveyance on the 11 Inst, as the Vessel is now detained by contrary Winds.” Encloses an extract of a 25 Oct. letter from the house of Wesenberg & Molus of Marseilles to the Swedish consul at Barcelona and a copy of a 23 Oct. letter from Folsch to the Swedish consul at Málaga stating that Admiral Cederström had concluded a peace with the pasha of Tripoli subject to ratification by the king of Sweden within six months. During this time “the Navigation of Swedish Vessels in the Mediterranean, is to be respected by the Tripoline Cruizers.”
 

   
   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 1 p. Enclosures (2 pp.; in French) are an extract of a 25 Oct. 1802 letter from Wesenberg & Molus to William Almgren, announcing the peace treaty between Sweden and Tripoli and stating that the pasha had made Napoleon a present of Baron Armfeldt and two other Swedish captains whom he was also delivering from captivity; and a copy of François-Philippe Folsch to M. Wuerster, 23 Oct. 1802, stating that the treaty Cederström had arranged between Sweden and the pasha was mediated by Napoleon’s aide-de-camp.



   
   A full transcription of this document has been added to the digital edition.

